Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment filed 23 May 2022 has been fully considered; however, the amendment has not been entered in light of new claim 12, which was not previously considered and therefore would require further consideration and search. 
Applicant’s arguments filed 23 May 2022 were fully considered, but they were not persuasive.
Applicant has amended claim 11 and added claim 12.
Applicant argues that Best’s broad disclosure of an LLDPE with broad density and melt index range with nearly every type of polyethylene and a differentiated polyethylene with a laundry list of polar comonomers or termonomers is entirely too broad to render the specific blend of claim 1 obvious.  Applicant points to MPEP 2144 and argues that the situation is similar to a genus-species situation.  Applicant also argues that the possible compositional blends disclosed by Best is incredibly large.
However, the fact remains that Best explicitly discloses a blend of LLDPE with ethylene methyl acrylate copolymer as claimed.  It is noted the fact that “..the [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.….”; See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) See also In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (affirming obviousness rejection of claims in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”). 
Further, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been within the skill level of one of ordinary skill in the art to be apprised of the workable range and workable combinations, to reasonably expect all values within the range and all combinations would work, and to choose any value within the range or any combination disclosed by Best including that claimed.  Applicant points to MPEP 2144 which states that “if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus.  However, while this portion of the MPEP alludes to the fact that when dealing with ranges, the situation “might” be analogous to genus-species, this portion of the MPEP does not require that “overlapping ranges” case law be disregarded.  There is no clear indication in the MPEP to disregard overlapping ranges case law and no requirement that when there are overlapping ranges a genus-species analysis must be made.  Additionally, there is nothing on record that any portion of the claimed range or any combination of polymers disclosed by Best would act differently from other portions or other combinations given that the data provided in the specification is not commensurate in scope with the present claims as set forth below.
Applicant argues that the teaching of Best is very broad, and for example, provides essentially no guidance on the melt indices of the polyethylene and the ethylene-acrylate copolymer.
However, Baker teaches a specific ethylene-acrylate copolymer that works well in extrusion coating and blends well with polyethylene.
It is the examiner’s position that one of ordinary skill in the art when combining the teachings of Best and Baker would select a MFI for the polyethylene based on the MFI of Baker’s ethylene-acrylate copolymer, based on the requirement that the two polymers are to be melt blended.  Therefore, one of ordinary skill in the art would not choose a MFI for the polyethylene without considering the MFI index of the ethylene-acrylate copolymer, as implied by applicant’s assertion that Best in view of Baker teaches relative viscosity ratios of 0.05 to 150.
Applicant argues that their examples demonstrate the importance of relative viscosity ratio to adhesion strength.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims, as summarized in the table below.  Specifically, the data utilizes blends with 60 and 80 wt.% ethylene methyl/ethyl acrylate copolymer with acrylate content of 9, 18, and 20 wt.% with a melt flow index of 6 and 8 g/10 min and a density of 0.93 and 0.942 g/cc and LDPE or LLDPE with a melt flow index of 0.25, 1, and 1.85 g/10 min and density of 0.9200, 0.9210, and 0.9195 g/cc, whereas claim 1 broadly recite 45-99 wt.% ethylene methyl/ethyl acrylate copolymer with acrylate content of 5-40 wt.% and melt flow index of 1-60 g/10 min with no density limitation and any polyethylene with a melt flow index of less than 20 g/10 min and a density greater than 0.87.  

Parameter Ranges
Amount of MEA
Acryl %
MFI 
E-Acryl
Type of PE
MFI PE
Density PE
Rel. Visc. Ratio
Examples
60-80
9-20
6-8
LDPE / LLDPE
0.25-1.85
0.9195-0.921









Claim 1
45-99
5-40
1-60
any PE
<20
>0.87

Claim 11
55-85
15-40
1-30
any PE
<10
>0.87
<0.35
Proposed Claim 11
55-85
15-40
1-15
LDPE or LLDPE
<10
0.916-0.935
<0.35








Prior Art
0.1 - 99.9
20
2
LDPE
0.1 - 300
0.910-0.955
0.05 - 150


Similarly, proposed claim 11 broadly recites 55-85 wt.% ethylene methyl/ethyl acrylate copolymer with acrylate content of 15-40 wt.% and melt flow index of 1-15 g/10 min and LDPE and/or LLDPE with a density of 0.916-0.935 g/cm3 and a melt flow index of less than 10 g/10 min.
Applicant may submit an affidavit as discussed in the interview summary for the interview held on 02 Jun. 2022.
Applicant argues that the viscosity ratio limitation in proposed claim 12 is not an inherent property, and this ratio cannot be derived from melt index values.
However, given the broad relative viscosity ratio values taught by Best in view of Baker, it is the examiner’s position these broad relative viscosity values provide a strong basis for the viscosity ratios taught by Best in view of Baker overlapping with the values cited in proposed claim 12.
Alternatively, new prior art that teaches viscosity ratios for polymer components in polymer blends that overlap with the claimed values may be combined with the teachings of Best in view of Baker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787